Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), which expressly
includes and references non-competition, non-solicitation and confidentiality
provisions, is made and entered into on the 18th day of January, 2011 (the
“Agreement Date”) and effective as of the Effective Date (as defined below), by
and between Isle of Capri Casinos, Inc., a Delaware corporation (“Isle”,
together with its subsidiary and affiliated companies, the “Company”), and James
B. Perry (“Employee”).

 

WHEREAS, Employee and Isle are currently parties to an employment agreement
dated as of March 4, 2008, as amended (the “Prior Agreement”) pursuant to which
Employee is employed as Isle’s Chief Executive Officer (“CEO”) and serves as
Chairman of the Board of Directors of Isle (the “Board”);

 

WHEREAS, Employee and Isle desire that Employee transition out of his role as
CEO on or before December 31, 2011, which transition will be effected by means
of a written notice from Employee to the Board, which notice is accepted by the
Board (the “Transition Notice”);

 

WHEREAS, from and after the effective date specified in the Transition Notice
(the “Effective Date”, which date shall be no later than December 31, 2011), it
is expected that Employee will serve as the Executive Chairman of the Board and
Isle desires to continue to employ Employee in an executive capacity, and
Employee desires to continue to perform services for, and to continue to be
employed by, Isle in such capacity, all on the terms and conditions set forth
herein;

 

WHEREAS, as a condition of Employee’s continuing employment, the Company desires
to retain certain covenants from Employee including, but not limited to, the
following: (a) to refrain from carrying on or engaging in a business similar to
that of the Company; (b) to refrain from soliciting Employees of the Company for
employment elsewhere; and (c) to protect and maintain the confidentiality of the
Company’s trade secrets and any proprietary information, which the parties
expressly acknowledge are a condition of Employee’s continued employment;

 

WHEREAS, Isle and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to Employee’s
continued employment at Isle, as well as the covenants referenced above, and the
parties expressly acknowledge that these covenants are a condition of Employee’s
continued employment; and

 

WHEREAS, this Agreement shall become effective as of the Effective Date only if
Employee is employed by Isle on the Effective Date and the Prior Agreement shall
remain in effect until the Effective Date, subject to the terms and conditions
thereof, whereupon the Prior Agreement shall be superseded by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Isle and Employee agree as follows:

 

1.                                       Term of Employment; Duties;
Compensation.

 

(a)                                  Term.  Isle hereby continues to employ
Employee, and Employee accepts such continued employment and agrees to continue
to perform services for the Company for an

 

--------------------------------------------------------------------------------


 

initial period beginning on the Effective Date and expiring on the third
anniversary thereof (the “Initial Term”) and for successive one (1)-year periods
thereafter (the “Renewal Term(s)”), unless either: (i) the Company provides
ninety (90) days’ written notice of non-renewal to Employee prior to the
expiration of the Initial Term or applicable Renewal Term, or (ii) the Agreement
is terminated at an earlier date in accordance with Section 2 or Section 3 of
this Agreement (the Initial Term and the Renewal Terms together referred to as
the “Term of Employment”).

 

(b)                                 Duties.  Subject to the terms and conditions
of this Agreement, effective as of the Effective Date, Employee shall cease
serving as the CEO and, for the Term of Employment, Employee will continue to be
employed as an executive of Isle and shall continue to serve as the Executive
Chairman of the Board.  In his capacity as an employee of Isle, Employee will
perform and exercise such duties and powers incident to such office as may be
assigned to or vested in Employee by the Board; provided, however, that none of
his duties as an employee shall interfere with his duties as the Executive
Chairman of the Board.  For the avoidance of doubt, Employee’s change in role
shall not entitle him to any payments or benefits under the terms of the Prior
Agreement and specifically shall not be treated as a termination for reasons
other than “cause” as defined in the Prior Agreement or as a failure by the
Company to continue the Prior Agreement.

 

(c)                                  Performance of Duties.  During the Term of
Employment, Employee agrees to serve the Company faithfully and to the best of
his ability and shall devote such business time, attention, skill and efforts to
the performance of his duties for the Company as shall be reasonable necessary
to carry out his duties hereunder.  The foregoing shall not preclude Employee
from engaging in other civic endeavors and, with the approval of the Board,
serving on charitable boards and other boards of directors so long as, in any
case, the same do not interfere with the performance of his duties under this
Agreement.

 

(d)                                 Compensation.  From and after the Effective
Date and during the remaining Term of Employment, Isle shall pay to Employee as
compensation for services to be rendered hereunder at the rate determined by the
Compensation Committee of the Board (the “Compensation Committee”) immediately
prior to the Effective Date taking into account the role of Employee from and
after the Effective Date (the “Annual Base Salary”) payable in substantially
equal monthly, or more frequent, payments, subject to increases, if any, as may
be determined by the Compensation Committee.  In addition to the Annual Base
Salary, Employee shall be entitled to participate in bonus plans and incentive
plans (including equity-based pans) as determined in the sole discretion of the
Compensation Committee and in any other employee benefit plans or programs of
the Company as are or may be made generally available to similarly-situated
employees of Isle.  Employee shall be entitled to vacation in accordance with
the Isle’s policies for similarly-situated employees.

 

(e)                                  Office and Support Staff.  During the Term
of Employment, Employee shall have the right to maintain his principal domicile
in California, and he shall be entitled to an office and to a personal
administrative and other assistance as provided generally with respect to other
similarly-situated senior employees of Isle.

 

(f)                                    No Violation.  Employee represents and
warrants to the Company that the execution and delivery of this Agreement by
Employee, and the carrying out of Employee’s

 

2

--------------------------------------------------------------------------------


 

duties on behalf of the Company as contemplated hereby, do not violate or
conflict with the terms of any other agreements to which Employee is or was a
party.

 

(g)                                 Expense Reimbursement.  The Company will pay
or reimburse Employee for all reasonable and necessary out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, subject
to the presentment of appropriate vouchers in accordance with the Company’s
policies for expense verification.  For the avoidance of doubt, Employee shall
be entitled to payment or reimbursement of travel expenses incurred in
connection with Employee’s duties and responsibilities under this Agreement
(including, without limitation, travel between his California home and the
Company’s offices) and the Company shall hold Employee harmless from any income
tax liability he might incur resulting from the payment or reimbursement of such
travel expenses.  To the extent that any such reimbursements are taxable to
Employee, such reimbursements shall be paid to Employee only if (i) the expenses
are incurred and reimbursable pursuant to a reimbursement plan that provides an
objectively determinable nondiscretionary definition of the expenses that are
eligible for reimbursement and (ii) the expenses are incurred during the Term of
Employment and are submitted for reimbursement no later than ninety (90) days
after the end of the calendar year in which the expense giving rise to the claim
for reimbursement is incurred.  With respect to any expenses that are
reimbursable pursuant to the preceding sentence, the amount of the expenses that
are eligible for reimbursement during one calendar year may not affect the
amount of reimbursements to be provided in any subsequent calendar year, the
reimbursement of an eligible expense shall be made promptly upon the Company’s
receipt of such information and supporting documentation as it may reasonably
request but no later than the last day of the calendar year following the
calendar year in which the expense was incurred, and the right to reimbursement
of the expenses shall not be subject to liquidation or exchange for any other
benefit.  To the extent Employee receives any tax gross-up payment relating to
any such expenses, such payment shall be made on or before the last day of the
calendar year following the calendar year in which Employee remits the related
taxes.

 

2.                                       Termination.

 

(a)                                  The Term of Employment shall terminate
prior to its expiration, and Employee’s employment shall terminate, in the event
that at any time during the Term of Employment:

 

(i)                                    Isle terminates the Term of Employment
and Employee’s employment for “Cause” by a written notice of termination
delivered to Employee.  For purposes of this Agreement, “Cause” shall mean any
(A) dishonesty, disloyalty or breach of corporate policies, in each case that is
material to the ability of Employee to continue to effectively function in his
capacity as Executive Chairman of the Board and an employee of Isle given the
strict regulatory standards of the industry in which the Company does business;
(B) gross misconduct on the part of Employee in the performance of Employee’s
duties hereunder (as determined by the Board); (C) Employee’s violation of
Section 4 of this Agreement; or (D) Employee’s failure to be licensed as a “key
person” or similar role under the laws of any jurisdiction where the Company
does business, or the loss of any such license for any reason.  If Employee’s
employment is terminated for Cause (after the Board has given him ten (10) days’

 

3

--------------------------------------------------------------------------------


 

advance written notice in the case of an event or circumstances giving rise to
Isle’s ability to terminate Employee’s employment for Cause that are capable of
being cured during such ten (10) day cure period and if such event or
circumstance is not cured to the satisfaction of the Board within such ten
(10) day period), there shall be no severance paid to Employee and his benefits
shall terminate as of his termination date, except as may be required by law.

 

(ii)                                 Isle terminates the Term of Employment and
Employee’s employment for any reason without Cause (other than as a result of
Employee’s death or Disability (as defined in Section 2(a)(iv)) (including
through non-renewal of the Agreement).  In this case, if Employee signs a Mutual
and General Release in reasonable and typical form that is acceptable to Isle (a
“Release”) that releases the Company from any and all claims that Employee may
have and affirmatively agrees not to violate any of the provisions of Section 4
hereof (which shall not be expanded beyond what is set forth in Section 4 as of
the Effective Date), Employee shall be entitled to receive the severance
payments and continued benefits described in this Section 2(a)(ii); provided,
however, that Employee shall only be entitled to such severance payments or
benefits if the Release has been executed, is effective and the applicable
revocation period has expired (collectively, the “Release Requirements”) no
later than the date as of which such severance payments or benefits are
otherwise to be paid or provided and if the Release Requirements are not
satisfied as of such date, Employee shall not be entitled to such severance
payments or benefits.

 

Subject to the foregoing, if Isle terminates the Term of Employment and
Employee’s employment without Cause, then Employee shall be entitled to
(A) continue to receive his Annual Base Salary (and shall receive any earned but
unpaid portion of his annual bonus) payable in twelve (12) substantially equal
monthly installments beginning on the first day following the six (6)-month
anniversary of Employee’s termination date; and (B) to the extent legally
permissible, Medical Continuation Benefits (as defined below).  Notwithstanding
the foregoing, the Board may authorize that portion of the Annual Base Salary
and any of his earned but unpaid bonus that is not subject to section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)(the “409A Exempt
Payment”) to be paid in a single lump sum to Employee on any date following
Employee’s termination date and prior to the six (6)-month anniversary of
Employee’s termination date (provided that in no event shall Employee be
permitted to elect the year of payment); and the remaining Annual Base Salary
and bonus (that is, the Annual Base Salary and bonus minus the 409A Exempt
Payment) to be paid to Employee in accordance with Section 2(a)(ii)(A).

 

For purposes of this Agreement, “Medical Continuation Benefits” means
continuation coverage under the Company’s major medical, dental and

 

4

--------------------------------------------------------------------------------


 

vision plans (collectively, the “Medical Plan”) for Employee and his spouse and
dependents consistent with the level of coverage otherwise in effect as of his
termination date for the period beginning on Employee’s termination date and
ending on the earlier of (I) twelve (12) months after Employee’s termination
date or (II) the date on which Employee, his spouse or dependents obtains
comparable alternative group coverage during the twelve (12) months after
Employee’s termination (such period being referred to as the “Continuation
Period”), at Employee’s sole expense, and for each year (or portion thereof)
during the Continuation Period, the Company shall pay to Employee an amount such
that, after the payment of all income and employment taxes due with respect to
such amount, there remains an amount equal to the Company’s premium contribution
paid with respect to its similarly-situated active employees for the level of
coverage provided to Employee and his spouse and dependents under the Medical
Plan during the portion of the Continuation Period within such year.  Any
payments to be made to Employee pursuant to the preceding sentence shall be made
no later than March 15 of the year following the year to which they relate.  The
Medical Continuation Benefit shall not be deemed to offset or otherwise limit
the period of continuation coverage otherwise available to Employee and his
spouse or dependents under section 4980B of the Code which shall be deemed to
commence following the end of the Continuation Period and shall be provided at
Employee’s sole expense.

 

In the event of termination without Cause pursuant to this Section 2(a)(ii), all
of Employee’s outstanding unvested equity-based awards that would have vested,
and, if applicable, become exercisable had Employee remained employed under this
Agreement for one (1) year following his termination date, shall vest and, if
applicable, become exercisable as of his termination date.

 

As used in this Agreement, the term “earned but unpaid bonus” shall refer to the
annual bonus, if any, to which Employee is entitled for any fiscal year
completed prior to Employee’s termination of employment which has not been paid
as of the date on which Employee’s employment terminates.

 

(iii)                              Employee for any reason voluntarily
terminates the Term of Employment and his employment.  In that case, there shall
be no severance paid to Employee and his benefits shall terminate as of his
termination date, except as may be required by law.  Notwithstanding the
foregoing, if Employee voluntarily terminates the Term of Employment and his
employment due to Retirement (as defined below) all of his outstanding
equity-based awards shall become fully vested and, if applicable, exercisable as
of his termination date.  The term “Retirement” shall mean the termination by
Employee of his employment after attaining age sixty-five (65) and completing at
least three (3) years of service or such later date approved by the Board.

 

5

--------------------------------------------------------------------------------


 

(iv)                             Employee dies or Isle terminates the Term of
Employment and Employee’s employment as a result of Employee’s Disability.  In
the event Employee’s employment is terminated due to his death or Disability,
Employee, or, in the event of his death, his estate shall receive (A) payment of
his earned but unpaid bonus and continuing payment of his Annual Base Salary
payable in twelve (12) substantially equal monthly installments beginning on the
first day following the six (6) month anniversary of Employee’s termination
date; (B) to the extent legally permissible, continuation coverage under the
Medical Plan for the Continuation Period; and (C) a lump sum payment to be paid
on the first payroll date following Employee’s termination date equal to the
average of the last three (3) years annual bonus payments, if any, inclusive of
deferred amounts.

 

Notwithstanding the foregoing, the Board may authorize that portion of the
payment under Section 2(a)(iv)(A) that qualifies as a 409A Exempt Payment (as
defined in Section 2(a)(ii)) to be paid in a single lump sum to Employee on any
date following Employee’s termination date and prior to the six (6) month
anniversary of his Termination Date (provided that in no event shall Employee be
permitted to elect the year of payment) with the remaining amount to be paid to
Employee in accordance with Section 2(a)(iv)(A).

 

For purposes of this Agreement, Employee shall be deemed to have a “Disability”
if, by reason of a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least
twelve (12) months, (I) he is unable to engage in any substantial gainful
employment, or (II) has been receiving benefits under the Company’s separate
long-term disability plan for a period of at least three (3) months.. The
Company shall certify whether Employee have a Disability as defined herein.

 

(v)                                Employee ceases for any reason to be the
Executive Chairman of the Board.  If Employee’s employment is terminated because
he ceases, for any reason, to be the Executive Chairman of the Board, he shall
be entitled to payments and benefits under the foregoing provisions of this
Section 2 based on the reason that he ceases to be the Executive Chairman of the
Board; provided, however, that if Employee ceases to be Executive Chairman of
the Board because he is not re-elected or is not proposed for re-election to the
Board, or is not designated by the then incumbent Board as the Executive
Chairman of the Board, Employee’s termination shall be deemed to be a
termination by Isle without Cause.

 

(b)                                 Except as provided hereunder, the vesting of
equity-based awards shall be governed by the provisions of the Isle of Capri
Casinos, Inc. 2009 Long-Term Stock Incentive Plan as the same may be amended,
restated or otherwise replaced from time to time (the “Equity Plan”).

 

6

--------------------------------------------------------------------------------


 

3.                                       Change In Control of Isle.  If
(i) there is a sale, acquisition, merger, or buyout of Isle to an unaffiliated
person, or any person that is not an “affiliate” (as such term is defined under
the Securities Exchange Act of 1934) of Isle or any of its shareholders on the
Effective Date becomes the legal and beneficial owner of more than 50% of Isle’s
common stock (a “Change in Control”), and (ii) Employee has a Qualifying
Termination (as defined below), then in lieu of the severance payments and
benefits, if any, otherwise payable to Employee under Section 2 of the
Agreement, Employee will be entitled to the following severance payments and
benefits:

 

(a)                                  (i)  Two (2) times his Annual Base Salary
payable in twenty-four (24) substantially equal monthly installments beginning
on the first day following the six (6)-month anniversary of Employee’s
termination date; (ii) payment of his earned but unpaid bonus, if any, payable
at the same time as annual bonuses are paid to similarly-situated employees of
Isle; and (iii) an amount equal to the average of the previous three (3) years’
annual bonus payment, if any, inclusive of deferred amounts, if any, payable in
a lump sum, which lump sum shall be paid to Employee on the first day following
the six (6)-month anniversary of Employee’s termination date.  Notwithstanding
the foregoing, the Board may authorize that portion of the foregoing payments
under this Section 3(a) that qualify as a 409A Exempt Payment (as defined in
Section 2(a)(ii)) to be paid in a single lump sum to Employee on any date
following Employee’s termination date and prior to the six (6)-month anniversary
of Employee’s termination date (provided that in no event shall Employee be
permitted to elect the year of payment) and the remaining amounts to be paid in
accordance with this Section 3(a).

 

(b)                                 The Medical Continuation Benefits; provided,
however, that for purposes of this Section 3(b), the “Continuation Period” shall
be based on twenty four (24) months rather than twelve (12) months.

 

(c)                                  Upon the occurrence of a change in control
(as defined in the Equity Plan), all of Employee’s outstanding equity-based
awards shall governed by the provisions of the Equity Plan.

 

For purposes of this Agreement, a “Qualifying Termination” means a termination
of Employee’s employment with the Company by the Company without Cause or a
termination by Employee for Good Reason (as defined below), in either case
within thirty (30) days prior to the occurrence of a Change in Control or upon
or within twelve (12) months after a Change in Control.  For purposes of this
Agreement, Employee’s termination shall be considered to be for “Good Reason” if
Employee terminates his employment with the Company within the time period
described above following (I) a significant reduction in Employee’s authority,
responsibilities, position or compensation or (II) a material relocation of the
principal place at which Employee performs services hereunder, but in no event
less than thirty-five (35) miles from the principal place at which Employee
performs such services immediately prior to the Change in Control, in either
case which the Company has failed to remedy within thirty (30) days after
receipt of Employee’s written notice thereof.

 

As a condition to receiving the payments described in Sections 3(a) and
(b) above, the Release Requirements must be satisfied no later than the date as
of which such severance payments or benefits are otherwise to be made or
provided and if the Release Requirements are not satisfied as of such date,
Employee shall not be entitled to such severance payments or benefits.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 3, if (1) during the
period beginning on the first anniversary of Employee’s termination date and
ending on the second anniversary thereof (the “Second Year Period”), Employee is
or becomes employed by a new employer, and (2) such new employment would be
prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period (which they
do not), then, Employee shall forfeit all future payments and benefits under
this Section 3 and all future payments and benefits shall thereupon cease. 
Nothing in this paragraph is intended to relieve Employee of the restrictions of
Section 4(c) for the first year following his termination date or to result in a
forfeiture of payments and benefits during the Second Year Period if Employee is
or becomes employed by a new Employer if such new employment would not be
prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period.

 

4.                                       Confidentiality, Non-Competition and
Non-Solicitation.

 

(a)                                  The Company’s Business.  It is expressly
agreed by the parties that, as of the Effective Date, the Company is engaged in
the business of owning, managing and operating gaming and casino facilities in
the states of Missouri, Mississippi, Iowa, Louisiana, Colorado and Florida, as
of the Agreement Date has pending licenses in Nevada and Pennsylvania, and is in
the business of seeking new gaming properties in additional jurisdictions and is
engaged in all aspects of such gaming and casino operations.  Employee desires
to continue to be employed by the Company from and after the Effective Date and
acknowledges and agrees that the Company would be adversely affected if Employee
competes with the Company during, and subsequent to, Employee’s employment with
the Company.

 

(b)                                 Trade Secrets and Confidential Information. 
The Company and Employee acknowledge the existence of trade secrets and other
confidential information as defined below (collectively referred to as
“Confidential Information”), all of which are owned by the Company, regardless
of whether such Confidential Information was conceived, originated, devised or
supplemented by Employee, the Company, or any other person or entity.  Employee
acknowledges that he has had and will continue to have access to Confidential
Information during his employment with the Company.

 

Except as required by law, during the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Company, directly
or indirectly disclose or disseminate to any other person, firm or organization,
any Confidential Information other than on behalf of the Company.  The foregoing
obligation shall not apply to any Confidential Information that shall have
become known to competitors of the Company or to the public other than through
an act or omission by Employee or that shall have been disclosed to Employee by
a person or entity unaffiliated with the Company who has legitimate possession
thereof in its entirety and possesses the unrestricted right to make such
disclosure.  Employee agrees to indemnify, defend and hold harmless the Company
from and against any damages (including attorneys’ fees, court costs,
investigative costs and amounts paid in settlement) suffered by the Company or
any of its affiliates arising out of the unauthorized disclosure or use of
Confidential Information by Employee.

 

“Confidential Information” shall mean any data or information and documentation,
whether in tangible form, electronic form or verbally disclosed, that is of
material value to the Company and not known to the public or the Company’s
competitors, and which the Company

 

8

--------------------------------------------------------------------------------


 

has kept confidential.  To the fullest extent consistent with the foregoing and
as otherwise lawful, Confidential Information shall include, without limitation,
the Company’s trade secrets, computer programs, sales techniques and reports,
formulas, data processes, methods, articles of manufacture, machines, apparatus,
designs, compositions of matter, products, improvements, inventions,
discoveries, developmental or experimental work, corporate strategy, marketing
techniques, pricing lists and data and other pricing information, business
plans, ideas and opportunities, accounting and financial information including
financial statements and projections, personnel records, specialized customer
information, proprietary agreements with vendors, special products and services
the Company may offer or provide to its customers/guests from time to time,
pending acquisitions, negotiations and transactions, or the terms of existing
proposed business arrangements.  Confidential Information shall also include all
customer lists, accounts and specifications, and contacts of the Company, and
shall further include work in progress, plans or any other matter belonging to
or relating to the technical or business activities of the Company.

 

Employee, at the time of the effective date of the termination of the employment
relationship with the Company, shall turn over to the Company all “Confidential
Information” and any and all copies thereof in his possession regardless of who
provided Employee with such information.  Should Employee be legally served with
a lawfully issued subpoena expressly directing Employee to turn over the
Company’s Confidential Information, Employee shall immediately, and certainly no
later than five (5) days after notice, advise the Company in writing of the
subpoena and also provide a copy of the subpoena to the Company, at its lawful
address as stated in this Agreement, thereby providing the Company with adequate
time to lawfully object to the disclosure of its Confidential Information. 
Employee’s failure to immediately advise the Company of the subpoena shall
subject Employee to any and all remedies afforded to the Company, including, but
not limited to, damages resulting to the Company for breach of contract.

 

Employee agrees that all such Confidential Information is, and shall remain, the
sole and exclusive property of the Company and Employee further agrees that
during and after the term of his employment with the Company, Employee will not
publish, disclose, communicate or otherwise disseminate to any entity and/or
person any Confidential Information.  Employee acknowledges and agrees that such
Confidential Information is of critical importance to the Company and its
business, and any unauthorized dissemination of such information would cause
great harm to the Company, thereby entitling the Company to any and all rights
and remedies as provided by law, and as specifically provided in Section 5 of
this Agreement.

 

Employee hereby assigns and agrees to assign to the Company any invention,
improvement, or discovery made by him, alone or jointly with others, during the
term of his employment, including any period of authorized leave of absence, or
as a result of his employment, and which in any way relates to, or may be useful
in, the business of the Company, together with each patent that may be obtained
thereon in any country.  Employee will promptly and fully disclose to the
Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its Patent Counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Restrictions on Competition.  In exchange
for consideration of employment, and in consideration for Employee receiving and
being given access to confidential business information, including, but not
limited to trade secrets, customer and supplier contacts and relationships,
goodwill, loyalty and other information, and as a condition of employment of
Employee by the Company, during the term of Employee’s employment with the
Company, and for a period of one (1) year after the voluntary or involuntary
termination of Employee’s employment with the Company for any reason whatsoever,
Employee will refrain from carrying on or engaging in the casino or gaming
business (as defined in Section 4(a)), or, without the written consent of the
Company (which shall not be unreasonably withheld), the hotel or restaurant
business, or any other business in which the Company may be engaged on
Employee’s termination date, in any case either directly or indirectly, either
individually or jointly or on behalf of or in concert with any other person, as
a proprietor, partner, shareholder, investor (other than in less than 5% of any
class of securities of any publicly traded company), lender, financial backer,
director, officer, employee, agent, advisor, consultant or manager, or in any
other capacity or manner whatsoever.  The provisions of this Section 4(c) apply
to any gaming operation or gaming facility within a 75-mile radius of (A) any
gaming operation or gaming facility owned (in whole or in part) by the Company
or with respect to which the Company renders or proposes to render consulting or
management services, in each case on the Effective Date or, for periods after
Employee’s termination date, on such termination date, or (B) any of the
foregoing as to which the Company has taken any substantive step toward owning
(in whole or in part) or managing such facility in the future.

 

(d)                                 Non-Solicitation of Employees.  In exchange
for and in consideration of continuing employment, and in consideration for
Employee receiving and being given access to confidential business information,
including, but not limited to trade secrets, customer and supplier contacts and
relationships, goodwill, loyalty and other information, and as a condition of
continuing employment of Employee by the Company, during the term of Employee’s
employment with the Company and for one (1) year after Employee’s termination
date for any reason, Employee shall not, without the prior written consent of
the Company, either directly or indirectly, either individually or jointly or on
behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever, solicit for hire, enter into any contract or other
arrangement with, or interfere with, disrupt or attempt to interfere with or
disrupt the Company’s relationships with, any person, who is employed by the
Company; provided that for periods after Employee’s termination date, the
foregoing shall apply only to a person who, as of Employee’s termination date,
is employed by the Company.

 

(e)                                  Reasonable Terms.  Employee agrees that the
geographic areas, duration and scope of activities outlined in this Agreement
are reasonable under the circumstances.  Employee further agrees that such terms
are no broader than necessary to protect the Company’s business and maintain the
confidentiality of the Confidential Information.  Employee further agrees that
the terms of this Agreement are not oppressive and will not impose an
unreasonable burden or restraint on Employee.

 

5.                                       Miscellaneous.

 

(a)                                  Successors and Assigns.  This Agreement is
binding on and inures to the benefit of the Company’s successors and assigns. 
Isle may assign this Agreement in connection

 

10

--------------------------------------------------------------------------------


 

with a merger, consolidation, assignment, sale or other disposition of
substantially all of its assets or business (subject to the provisions of
Section 4).  This Agreement may not be assigned by Employee.

 

(b)                                 Modification, Waivers.  This Agreement may
be modified or amended only by a writing signed by an authorized representative
of Isle and Employee.  The Company’s failure, or delay in exercising any right,
or partial exercise of any right, will not waive any provision of this Agreement
or preclude the Company from otherwise or further exercising any rights or
remedies hereunder, or any other rights or remedies granted by any law or any
related document.

 

(c)                                  Governing Law, Arbitration.  The laws of
Missouri will govern the validity, construction, and performance of this
Agreement without regard to the location of execution or performance of this
Agreement.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  Both Isle and Employee
hereby consent to this binding arbitration provision.

 

(d)                                 Remedies.  Employee expressly acknowledges
and the parties recognize that the restrictions contained herein are reasonable
and necessary to protect the business and interests of the Company, and that any
violation of these restrictions will cause substantial irreparable injury and
damage to the Company, and the extent of such damage would be difficult if not
impossible to calculate.  Accordingly, the parties to this Agreement expressly
agree that (i) if Employee breaches any provision of this Agreement, the damage
to the Company may be substantial, although difficult to ascertain, and monetary
damages may not afford an adequate remedy, and (ii) if Employee is in breach of
any provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, to seek specific performance and injunctive and other
equitable relief, including, but not limited to, restraining orders and
preliminary and permanent injunctions, to enforce the provisions of this
Agreement, particularly those provisions governing noncompetition,
nonsolicitation and confidentiality, contained in this Agreement, as well as to
prevent or restrain a breach of any provisions of this Agreement.  The parties
expressly agree that the Company has these specific and express rights to
injunctive relief without posting any bond that might be requested or required,
and without the necessity of proving irreparable injury, and that Employee
expressly agrees not to claim in any such equitable proceedings that a remedy at
law is available to the Company.  The existence of any claim or cause of action
by Employee, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or any of its affiliates
of any provision hereof.  The parties to this Agreement also expressly agree
that the Company is entitled to recover any and all damages for any losses
sustained, and rights of which it has been deprived, as well as any damages
allowed by law.

 

(e)                                  If any proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and other costs incurred in that proceeding, in
addition to any other relief to which it may be entitled.  All of the Company’s
remedies for breach of this Agreement shall be cumulative and the pursuit of one
remedy shall not be deemed to exclude any other remedies.

 

11

--------------------------------------------------------------------------------


 

(f)                                    Captions.  The headings in this Agreement
are for convenience only and do not affect the interpretation of this Agreement.

 

(g)                                 Severability.  To the extent any provision
of this Agreement shall be invalid or enforceable with respect to Employee, it
shall be considered deleted herefrom with respect to Employee and the remainder
of such provision and this Agreement shall be unaffected and shall continue in
full force and effect.  In furtherance to and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law with respect to Employee, then such
provision shall be construed to cover only that duration, extent or activities
which are validly and enforceably covered with respect to Employee.  Employee
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement be given the construction which renders its provisions valid
and enforceable to the maximum extent (not exceeding its expressed terms)
possible under applicable laws.

 

(h)                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding by and between the Company and Employee,
and, as of the Effective Date, supersedes all previous and contemporaneous oral
negotiations, commitments, writings and understandings between the parties
concerning the matters herein or therein, including without limitation, the
Prior Agreement and any policy or personnel manuals of the Company to the extent
any provisions herein are inconsistent therewith.  No change to this Agreement
shall be valid or binding unless it is in writing and signed by the parties.

 

(i)                                     Indemnification.  Isle shall indemnify
Employee and hold Employee harmless to the full extent permitted by Section 145
of the Delaware General Corporation Law from and against any and all claims,
liabilities and losses he may suffer arising in connection with his employment
as an officer of the Company as set forth herein, subject to the exceptions set
forth in the Delaware General Corporation Law.  The agreement of the Company set
forth in this Section 5(i) shall survive the termination of this Agreement.

 

(a)                                  Notices.  All notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, or sent by facsimile or prepaid overnight courier to
the parties at the addresses set forth below (or such other addresses as shall
be specified by the parties by like notice).  Such notices and other
communications shall be deemed given:

 

(i)                                    in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery;

 

(ii)                                 in the case of certified or registered U.S.
mail, five days after deposit in the U.S. mail; or

 

(iii)                              in the case of facsimile, the date upon which
the transmitting party received confirmation of receipt by facsimile, telephone
or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service are to be delivered
to the addresses set forth below:

 

12

--------------------------------------------------------------------------------


 

(j)

 

If to the Company, to:

 

Isle of Capri Casinos, Inc.
600 Emerson Road
Suite 300
St. Louis, MO 63141

 

Attention: General Counsel

 

With a copy to:

 

Paul W. Theiss
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606

 

If to Employee, to:

 

James B. Perry
At the most recent address on the Company’s records

 

With a copy to:

 

John M. Donnelly
Levine, Staller, Sklar, Chan, Brown & Donnelly, P.A.
3030 Atlantic Avenue
Atlantic City, NJ 08401

 

(k)                                  Independent Review and Advice.  Employee
represents and warrants that Employee has carefully read this Agreement; that
Employee executes this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to each other; that Employee has had the opportunity
to receive independent legal advice with respect to the matters set forth in
this Agreement and with respect to the rights and asserted rights arising out of
such matters, and that Employee is entering into this Agreement of Employee’s
own free will.  Employee expressly agrees that there are no expectations
contrary to the Agreement and no usage of trade or regular practice in the
industry shall be used to modify the Agreement.

 

(l)                                     Special 409A Provisions. Notwithstanding
any other provision of this Agreement to the contrary, if any payment hereunder
is subject to section 409A of the Code and if such payment is to be paid on
account of Employee’s separation from service (within the meaning of section
409A of the Code), if Employee is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code), and if any such payment is required to be
made prior to the first day of the seventh month following Employee’s separation
from service, such payment shall be delayed until the first day of the seventh
month following Employee’s separation from service.  To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of Employee’s termination of

 

13

--------------------------------------------------------------------------------


 

employment or the Term of Employment, the determination as to whether Employee
has had a termination of employment (or separation from service) shall be made
in accordance with section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.  Any delayed payment shall be made without
liability for interest or other loss of investment opportunity.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, each party has caused this Agreement to be executed in a
manner appropriate for such party as of the date first above written.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name: Edmund L. Quatmann, Jr.

 

Title: SVP and General Counsel

 

 

 

EMPLOYEE

 

 

 

/s/ James B. Perry

 

JAMES B. PERRY

 

15

--------------------------------------------------------------------------------